COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


 Cause Number:              01-15-00544-CV
 Trial Court Cause
 Number:                    2010-40764
 Style:                     Terry Neff and Iron Workers Mid- South Pension Fund
                            v Nicholas F. Brady, David J. Butters, William E. Macaulay, Robert B. Millard, Robert
                            K. Moses, Jr., Robert A Rayne, Bernard J. Duroc-Danner and Burt M. Martin
 Date motion filed*:        June 1, 2017
 Type of motion:            Motion to Withdraw as Counsel (Stacy M. Neal)
                            Appellees Nicholas F. Brady, David J. Butters, William E. Macaulay, Robert B. Millard,
 Party filing motion:       Robert K. Moses, Jr., and Robert A Rayne
 Document to be filed:

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time


               Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other:


Judge's signature:/s/ Terry Jennings
                          Acting individually           Acting for the Court

Panel consists of

Date: June 8, 2017